Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 1 of 13 PageID #: 1175




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

  JOHN SIMS,                                           )
                                                       )
                              Plaintiff,               )
                                                       )
  v.                                                   ) No. 2:19-cv-00398-JPH-MJD
                                                       )
  KELLY INDA,                                          )
  RAYN HARR KULYNYCA,                                  )
  MARY SIMS,                                           )
  BIRSCH,                                              )
                                                       )
                              Defendants.              )


       ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                AND DIRECTING ENTRY OF FINAL JUDGMENT

         John Sims, an Indiana prisoner, brings this civil rights action alleging that Defendants Kelly

  Inda, Ryan Harr-Kulynych, Dr. Mary Sims, and Dr. Bertch, were deliberately indifferent to his

  serious mental health needs. Defendants have filed a motion for summary judgment. Dkt. [96].

  Because no reasonable jury could find that the Defendants were deliberately indifferent to Mr.

  Sims' mental health needs, that motion is GRANTED.

                            I. SUMMARY JUDGMENT STANDARD

         Summary judgment should be granted "if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

  56(a). "Material facts are those that might affect the outcome of the suit under applicable

  substantive law." Dawson v. Brown, 803 F.3d 829,833 (7th Cir. 2015) (internal quotation omitted).

         "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable

  jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10

  (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court

                                                  1
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 2 of 13 PageID #: 1176




  views the facts in the light most favorable to the nonmoving party and all reasonable inferences

  are drawn in the nonmovant's favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.

  2018). The Court cannot weigh evidence or make credibility determinations on summary judgment

  because those tasks are left to the fact-finder. Johnson v. Advocate Health and Hosps. Corp., 892

  F.3d 887, 893 (7th Cir. 2018).

                                           II.     FACTS

         The following statement of facts was evaluated pursuant to the standards set forth above.

  That is, this statement of facts is not necessarily objectively true, but as the summary judgment

  standard requires, the undisputed facts and the disputed evidence are presented in the light most

  favorable to Mr. Sims as the nonmoving party with respect to the motion for summary judgment.

  See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

         A.      Parties

         Plaintiff Sims is an inmate currently confined at the Wabash Valley Correctional Facility

  (Wabash Valley), having been transferred there from New Castle Correctional Facility (New

  Castle) in April of 2019. Dkt. 98-5 at 13:10-13. (John Sims Deposition).

         Defendant Mary Sims, PhD (Dr. Sims) is a psychologist employed by Wexford of Indiana,

  LLC (Wexford) at Wabash Valley since April 1, 2017. Dkt. 98-4 at ¶ 2 (Dr. Sims Affidavit). She

  is a member of a multidisciplinary team directing and supervising clinical programs and providing

  clinical services and direction, psychological testing and report writing, treatment planning, group

  and individual treatment, and re-entry planning. Id. at ¶ 3. She also supervises other mental health

  professionals and behavioral health specialists, among other duties. Id.




                                                  2
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 3 of 13 PageID #: 1177




         Defendant Kelly Inda (Ms. Inda) is a mental health professional who has been employed

  by Wexford at Wabash Valley since April 1, 2017. Dkt. 98-2 at ¶ 2 (Inda Affidavit). She works

  under the license of Dr. Mary Sims. Id. at ¶ 3.

         Defendant Ryan Harr-Kulynych (Ms. Kulynych) is a mental health professional who was

  employed by Wexford at Wabash Valley from May 15, 2017, until July 27, 2019. Dkt. 98-3 at ¶ 2

  (Ryan Harr-Kulynych Affidavit). Ms. Kulynych was Mr. Sims' primary therapist while she was at

  Wabash Valley. Id. at ¶ 6. She worked under Dr. Sims' license.

         Defendant Dr. Brion Bertsch (Dr. Bertsch) is a psychiatrist who has been employed as an

  independent contractor at Wabash Valley since April 1, 2017. Dkt. 98-1 at ¶ 2 (Dr. Bertsch

  Affidavit).

         B.      Sims' Treatment at Wabash Valley

         Mr. Sims has a long history of mental health issues and treatment. Dkt. 98-1 at ¶ 6. His

  diagnoses have changed over time, but his current diagnosis is anti-social personality disorder

  (ASPD) for which the preferred treatment is therapy and occasional medication. Id. Mr. Sims'

  former diagnoses of borderline personality disorder and psychosis were considered resolved in

  May 2018. Id. at ¶ 5. He was not compliant with his treatment plan at New Castle and made

  minimal progress. Id. Thus, he was discharged from the New Castle mental health unit and

  transferred to Wabash Valley. Id. He was not on any mental health medication at New Castle in

  2019 or when he arrived at Wabash Valley. Id.

         Ms. Kulynych first saw Mr. Sims on April 10, 2019, for his intake assessment. Dkt. 98-3 at

  ¶ 8. Based on Mr. Sims' medical records, responses to treatment, and behaviors, the treatment team

  determined that he was not seriously mentally ill (SMI). Id. at ¶ 3. Ms. Kulynych had a few sessions

  with him in April and also saw him on May 3 and 6, 2019. Id. at ¶¶ 8-11.



                                                    3
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 4 of 13 PageID #: 1178




         On May 3, Mr. Sims denied suicidal ideations, and there was no indication that his activities

  of daily living were impaired. Id. at ¶ 10. Ms. Kulynuch told him he would be seen weekly and

  she encouraged his participation in therapy. Id.

         During their May 6 session, Mr. Sims said he wanted to be transferred to a mental health

  unit and put on medication. Id. at ¶ 11. After Ms. Kulynych told him his behavior had been stable

  and there was no indication for anti-psychotic medication, he said if he was not transferred to

  another prison, he would go back to his old ways to prove he was unstable. Id. Ms. Kulynych

  provided psychoeducation regarding his diagnosis and the appropriate treatment, but Mr. Sims was

  unwilling to engage in therapy. Id.

         On May 7, Ms. Inda came to Mr. Sims' cell. He told her that he "was hearing voices and

  the voices told me to kill myself." Dkt. 98-5 at 26:2-3. Mr. Sims had not experienced incidents of

  self-harm at Wabash Valley before May 7. Id. at 38:15-20. Ms. Inda told him that there was

  nothing she could do for him because she was not his therapist and he would see his therapist again

  the next day. Id. at 25:19-23. Ms. Inda was not aware that he had pills and a razor in his cell, a

  razor he was not allowed to have. Id. at 27:7-19. She observed no clinically significant concerns

  during the short time she was at his cell door. Dkt. 98-2 at ¶ 8.

         After Ms. Inda left Mr. Sims' cell, he started cutting his arm. Dkt. 98-5 at 37:6-13. An

  officer walked by his cell about an hour later, saw blood and pills on a table, and asked Mr. Sims

  what he was doing. Id. Mr. Sims quickly swallowed the pills. Id. He was then taken to a local

  hospital as a precaution and returned to Wabash Valley the same day after the hospital determined

  that no medical intervention was required. Id. at 40:24-41:2; dkt. 98-3 at ¶ 12. Dr. Sims placed him

  on constant observation upon his return from the hospital. Dkt. 98-4 at ¶ 9.

         Subsequently, Ms. Inda would see Mr. Sims occasionally for suicide watch visits, as would



                                                     4
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 5 of 13 PageID #: 1179




  various other mental health staff. Dkt. 98-2 at ¶ 11. He would regularly refuse to speak with her,

  yell profanities at her, and expose himself to her. Id.

          Mr. Sims asked that for prescription psychiatric medication on May 13, but Ms. Kulynych

  did not believe that a referral was appropriate. Dkt. 98-3 at ¶ 13. Mr. Sims had displayed

  intermittent anger and agitation in response to stressors as well as goal-oriented attempts to look

  like he was talking to himself when she walked by his cell. Id. There were no signs or symptoms

  of depressive anxiety related to a psychiatric disorder at that time. Id.

          Ms. Kulynych continued to see Mr. Sims on a weekly basis during which she tried to build

  therapeutic rapport, address problematic behaviors, and discuss positive coping skills. Id. at ¶ 14.

  She made repeated attempts to encourage him to engage in therapy. Id. at ¶ 6. She also conducted

  multiple in-person and telephone case consultations with supervisory staff regarding his treatment

  plan. Id. at ¶ 5. He sometimes reported feeling depressed, stressed, and hearing voices. Id. at ¶ 16.

  In late May, Mr. Sims was placed on suicide watch again after he reported putting a razor blade

  chip in his penis and rectum. Id.; dkt. 98-6 at 8. Ms. Kulynych does not have the authority to

  prescribe medication. Dkt. 98-3 ¶ 3.

          Psychiatrist Dr. Bertsch first saw Mr. Sims on June 5. Dkt. 98-1 at ¶ 7. Mr. Sims was not

  on any psychiatric medication at that time. Id. He talked about "hearing voices" but showed no

  positive or negative signs of psychosis. Id. Dr. Bertsch determined that this was part of Mr. Sims'

  antisocial manipulation. Id. Mr. Sims also talked about being depressed and anxious in relation to

  the death of family members. Id. Dr. Bertsch encouraged him to discuss his symptoms with his

  therapist and fully comply with his treatment plan. Id. After discussing the possible benefits and

  side effects of venlafaxine XR (Effexor XR), Dr. Bertsch prescribed the medication. Id.

          Mr. Sims was sent to the hospital on June 21 after he reported that he had swallowed a



                                                    5
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 6 of 13 PageID #: 1180




  handful of pills and a razor blade and put razor blades up his penis. Dkt. 98-3 at ¶ 20. The pills he

  said he took would have significantly lowered his blood pressure, but that did not occur. Id. at

  ¶ 22. X-rays revealed no trace of any razor blades. Id. The emergency room physician wrote, "I do

  not feel that this patient has ingested anything and perhaps alleged that he did to get out of jail for

  a few days." Id. Because Mr. Sims did not receive emergency treatment and had no sign of self-

  injury, it was determined that he still did not meet criteria for being assessed "seriously mentally

  ill." Id. The plan was for mental health staff to continue regular evaluations. Id.

          On June 28, Mr. Sims told Ms. Kulynych he would continue to harm himself until he was

  transferred to his desired prison, which changed often. Id. at ¶ 23. She requested custody staff to

  initiate suicide watch again so that he was constantly observed. Id.

          Based on Ms. Kulynych's personal experience as Mr. Sims' primary therapist in 2019, she

  believed he had a mental health diagnosis, but his behavior was always goal-oriented at getting

  what he wanted. Id. at ¶ 26. Every instance of self-harm had a goal in mind and occurred in

  response to a perceived stressor or interpersonal slight, after which he exhibited a period of calm

  in which he was more receptive to treatment-related discussions. Id. In Ms. Kulynych’s

  professional opinion, Mr. Sims was not seriously mentally ill and did not need to be housed in a

  mental health treatment unit. Id. He was offered and received appropriate mental health treatment,

  but refused to comply with his treatment plan and chose instead to engage in behavior designed to

  control the conditions of his confinement. Id.

         Dr. Bertsch saw Mr. Sims again in July, August, November, and December of 2019.

  Dkt. 98-1 at ¶¶ 8-12. He also saw him in February, March, and July of 2020. Id. at ¶¶ 13-15.

  Dr. Bertsch advised Mr. Sims that therapy was the preferred method of treatment for ASPD, but

  Mr. Sims refused therapy sessions of any kind. Id. at ¶ 6. At times, Dr. Bertsch prescribed different



                                                    6
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 7 of 13 PageID #: 1181




  serotonin and norepinephrine reuptake inhibitors, a class of medications that are effective in

  treating depression and anxiety disorders. Id.

          At each session, Dr. Bertsch prescribed, adjusted, or discontinued various medications,

  including venlafaxine XR, ziprasidone, aripiprazole, fluoxetine, duloxetine, and mirtazapine,

  based on Mr. Sims' reports of effectiveness and side effects. Id. at ¶¶ 7-8, 10-13. Several times,

  Mr. Sims asked for specific medications: bupropion, trihexyphenidyl, buspirone and quetiapine.

  Id. at ¶¶ 11-13. Mr. Sims' reported symptoms were vague, and he was mostly irritated and

  demanding. Id. Dr. Bertsch made medical judgments based on his education, training, and

  experience in choosing to prescribe other medications. Id. at ¶ 19.

          Dr. Sims' role on the multidisciplinary team is mostly supervisory. Dkt. 98-4 at ¶ 3. Dr.

  Sims had no direct contact with Mr. Sims until February 3, 2020, after he had filed this lawsuit.

  Id. at ¶ 12.

                                           III. ANALYSIS

          At all relevant times, Mr. Sims was a convicted offender. This means that the Eighth

  Amendment applies to his deliberate indifference claims. Estate of Clark v. Walker, 865 F.3d 544,

  546, n.1 (7th Cir. 2017) ("[T]he Eighth Amendment applies to convicted prisoners"). To prevail

  on an Eighth Amendment deliberate indifference claim, a plaintiff must demonstrate two elements:

  (1) he suffered from an objectively serious medical condition; and (2) the defendants knew about

  the plaintiff's condition and the substantial risk of harm it posed but disregarded that risk. Farmer

  v. Brennan, 511 U.S. 825, 837 (1994); Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 964

  (7th Cir. 2019); Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016).

          "A medical condition is objectively serious if a physician has diagnosed it as requiring

  treatment, or the need for treatment would be obvious to a layperson." Pyles v. Fahim, 771 F.3d



                                                   7
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 8 of 13 PageID #: 1182




  403, 409 (7th Cir. 2014). The subjective standard "requires more than negligence and approaches

  intentional wrongdoing." Goodloe v. Sood, 947 F.3d 1026, 1030 (7th Cir. 2020) (internal quotation

  omitted). Even a showing of medical malpractice is not sufficient. Id. "Rather, the evidence must

  show that the prison official . . . knew or was aware of—but then disregarded—a substantial risk

  of harm to an inmate's health." Id.

          1.       Claim Against Ms. Inda

          Mr. Sims alleges that Ms. Inda should have put him on suicide watch on May 7, 2019. "All

  agree that suicide is an objectively serious medical condition." Lord v. Beahm, 952 F.3d 902, 904

  (7th Cir. 2020). "[P]rison officials cannot intentionally disregard a known risk that an inmate is

  suicidal." Id.

          Although Ms. Inda disputes that Mr. Sims told her he wanted to kill himself, the Court

  accepts as true for purposes of the motion for summary judgment Mr. Sims' testimony that he told

  Ms. Inda that he was hearing voices that were telling him to kill himself. The undisputed record

  reflects that Ms. Inda was unaware that he had hoarded pills or had an unauthorized razor in his

  cell. In addition, Ms. Inda knew that Mr. Sims had been stable and had not demonstrated any self-

  harming behavior to this point while at Wabash Valley. She also knew he would see his therapist

  the next day. Finally, Mr. Sims did not require treatment at the hospital on May 7, and he has not

  presented evidence showing that he suffered a cognizable injury on that date. See Lord, 952 F.3d

  at 904-05 (affirming summary judgment for defendants where plaintiff made an insincere suicide

  threat and only inflicted minor razor blade scratches).

          As noted, the subjective standard for deliberate indifference is high and requires a showing

  of more than gross negligence or malpractice. Goodloe, 947 F.3d at 1030. Here, no reasonable jury

  could find that Ms. Inda had a substantial basis for believing that Mr. Sims would or could



                                                  8
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 9 of 13 PageID #: 1183




  seriously harm himself that day.

          2.      Claim Against Ms. Kulynych

          Mr. Sims alleges that Ms. Kulynych was deliberately indifferent to his serious medical

  condition when she refused him mental health treatment and lied about him not being SMI. Dkt.

  98-5 at 44:2-7. 1

          Mr. Sims testified that he believed he should be automatically classified as SMI for one

  year thereafter because he had been housed at the New Castle mental health treatment unit. Id. at

  48:14-17. His mental health treatment team at Wabash Valley, however, determined that he did

  not meet the criteria of being SMI. There is no designated evidence showing how he was classified

  when he was at New Castle. But even if he had been classified as SMI at New Castle, that would

  not have required that he be given the same designation at Wabash Valley. Each provider "is free

  to make his own, independent medical determination as to the necessity of certain treatments or

  medications, so long as the determination is based on the [provider's] professional judgment and

  does not go against accepted professional standards." Holloway v. Del. Cty. Sheriff, 700 F.3d 1063,

  1073 (7th Cir. 2012). No reasonable jury could find that members of the Wabash Valley treatment

  team, including Ms. Kulynych, failed to exercise their professional judgment in determining that

  Mr. Sims was not SMI. 2 An inmate's mere disagreement with a medical provider's judgment is not


  1
    Mr. Sims also alleges that Ms. Kulynych talked about his past mental health issues and behavior with
  another inmate who served as Mr. Sims' "suicide companion" (an inmate assigned to observe and record
  Mr. Sims' behavior because he was on suicide watch). Dkt. 98-5 at 44:8-47:25. But these allegations are
  not so "humiliating" or "penologically irrelevant" as to make them actionable as an infliction of cruel and
  unusual punishment under the Eighth Amendment. See Anderson v. Romero, 72 F.3d 518, 523 (7th Cir.
  1995) (not finding "any appellate holding that prisoners have a constitutional right to the confidentiality of
  their medical records" but noting that such an "action might conceivably constitute the infliction of cruel
  and unusual punishment" "if prison officials disseminated humiliating but penologically irrelevant details
  of a prisoner's medical history").
  2
   Mr. Sims has presented no evidence showing that his treatment would differ if he were designated SMI.
  Dr. Sims testified that his care and treatment would not have changed because he was already in restrictive
  housing and he would have still been treated with therapy for ASPD. Dkt. 101-1 at ¶ 5.

                                                       9
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 10 of 13 PageID #: 1184




   enough to prove deliberate indifference. Eagan v. Dempsey, 987 F.3d 667, 690 (7th Cir. 2021)

   (citations omitted).

           The record is undisputed that Ms. Kulynych attempted to engage Mr. Sims in therapy and

   he often refused. She met with him weekly at a minimum, until she left the facility. He did not

   arrive at Wabash Valley with any prescribed mental health medications, and the first month Ms.

   Kulynych saw him, she did not believe he required a referral for medication. After his attempts to

   harm himself, however, he was referred to Dr. Bertsch. Ms. Kulynych is entitled to summary

   judgment.

           3.      Claim Against Dr. Sims

           Mr. Sims alleges that Dr. Sims is liable because she was the lead psychologist and the boss

   of Ms. Inda and Ms. Kulynych. Dkt. 98-5 at 65:16-18. He agrees that he never saw Dr. Sims prior

   to filing this lawsuit in 2019.

           It is not enough for Mr. Sims to allege that Dr. Sims is liable under § 1983 because of her

   position as the "boss" of other mental health staff. "Individual liability under § 1983 . . . requires

   personal involvement in the alleged constitutional deprivation." Colbert v. City of Chi., 851 F.3d

   649, 657 (7th Cir. 2017) (internal quotation omitted). Moreover, there is no respondeat superior

   liability in § 1983 cases. "Liability under § 1983 is direct rather than vicarious; supervisors are

   responsible for their own acts but not for those of subordinates, or for failing to ensure that

   subordinates carry out their tasks correctly." Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir.

   2018); see also Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). Individual liability "may be

   found where an official knows about unconstitutional conduct and facilitates, approves, condones,

   or turn[s] a blind eye to it." Perez, 792 F.3d at 781 (internal quotation omitted). There is no

   evidence that Dr. Sims was aware of any unconstitutional conduct on the part of her supervisees.



                                                    10
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 11 of 13 PageID #: 1185




           To the extent Mr. Sims contends that Dr. Sims failed to put him in a mental health treatment

   program, he did not request that of her at any time before filing this case. Dkt. 98-5 at 68:13-19.

   In addition, to the extent Dr. Sims was part of the team that evaluated Mr. Sims and determined

   that he was not SMI, his mere disagreement with that assessment is not enough to show deliberate

   indifference. Mr. Sims had been on a mental health unit at New Castle, but due to his lack of

   compliance with treatment, he was discharged from that unit. The undisputed record also shows

   that Dr. Sims ordered that he be put on suicide watch when he tried to injure himself. No reasonable

   jury could find that Dr. Sims ignored any substantial risk of serious harm to Mr. Sims. Therefore,

   Dr. Sims is entitled to summary judgment.

          4.      Claim Against Dr. Bertsch

          Mr. Sims alleges that Dr. Bertsch was deliberately indifferent to his serious medical needs

   because Dr. Bertsch did not prescribe to him certain medications that he had previously been

   prescribed outside of prison, including bupropion (Wellbutrin), quetiapine (Seroquel),

   trihexyphenidyl (Artane), and buspirone (BuSpar). Dkt. 98-5 at 76:5-9; 80:12-15. During the

   relevant timeframe, Dr. Bertsch had multiple therapy sessions with Mr. Sims and in conjunction

   with his treatment prescribed, adjusted, or discontinued various medications. "[A]n inmate is not

   entitled to demand specific care and is not entitled to the best care possible…." Arnett v. Webster,

   658 F.3d 742, 754 (7th Cir. 2011). Rather, inmates are entitled to "reasonable measures to meet a

   substantial risk of serious harm." Id.

          Courts routinely reject prisoners' claims "based on a preference for one medication over

   another unless there is evidence of a substantial departure from acceptable professional

   judgment." Lockett v. Bonson, 937 F.3d 1016, 1024 (7th Cir. 2019). "[M]ere disagreement between

   a prisoner and his doctor, or even between two medical professionals, about the proper course of



                                                   11
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 12 of 13 PageID #: 1186




   treatment generally is insufficient, by itself, to establish an Eighth Amendment violation." Id.

   (internal quotation omitted). The undisputed evidence demonstrates that Dr. Bertsch exercised his

   professional judgment by prescribing and adjusting various medications in response to Mr. Sims'

   reports of side effects and effectiveness. See Howell v. Wexford Health Sources, Inc., 987 F.3d

   647, 660 (7th Cir. 2021) (To show deliberate indifference, a "[p]laintiff must show a failure to

   exercise medical judgment at all.").

          "[A] medical professional is entitled to deference in treatment decisions unless no

   minimally competent professional would have so responded under those circumstances." Davis v.

   Kayira, 938 F.3d 910, 915 (7th Cir. 2019) (internal quotation omitted). Mr. Sims has designated

   no evidence on which a jury could find that Dr. Bertsch's medication decisions fell outside the

   scope of professional judgment.


                                          IV. CONCLUSION

          For the reasons discussed above, the Defendants' motion for summary judgment, dkt. [96],

   is granted. Judgment consistent with this Entry shall now issue.

          Mr. Sim's motion for assistance, in which he asks the Court to order Ms. Inda to stay away

   from him, dkt. [116], is denied as moot and because the Court does not the authority to issue such

   orders. Mr. Sim's second motion for assistance asking the Court to order the defendants to not give

   him crushed blood pressure medication, dkt. [120], is similarly denied.

   SO ORDERED.

   Date: 8/11/2021




                                                   12
Case 2:19-cv-00398-JPH-MJD Document 121 Filed 08/11/21 Page 13 of 13 PageID #: 1187




   Distribution:

   JOHN SIMS
   232623
   WABASH VALLEY - CF
   WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
   Electronic Service Participant – Court Only

   Douglass R. Bitner
   KATZ KORIN CUNNINGHAM, P.C.
   dbitner@kkclegal.com




                                        13
